 
[ex-logo.jpg]
MASTER SERVICES AGREEMENT
 
This Master Services Agreement (this “Agreement”) is made and entered into as of
April 6, 2011(the “Effective Date”) by and between Intellimax having a place of
business at 555 West Hastings Street, Suite 2320 Vancouver BC V6B4N4
(“Developer”) and Friedman 360, a Limited Liability Company with an address at
56 Quarry Ledge Madison CT 06443("Agency”),
 
In consideration of the mutual promises and covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows
 
1
Introduction

 
This Agreement, along with the applicable Statements of Work, governs the
provision of Services (defined below) by Agency for Developer.  This Agreement
is a master agreement that sets forth the general terms and conditions of the
agreement between Agency and Developer. Each time Developer desires Agency to
perform a specific service or project, above and beyond the services set forth
between the Agency and Developer will execute a Statement of Work that specifies
the requirements for each project and will become a part of this Agreement.
 
2
Services

 
2.1
Developer agrees to provide the website and multimedia development services set
forth in the Statement of Work, attached hereto and incorporated by reference
(the “Services”).  When the services are completed, the finished work product
shall be deemed a “Project”.  Agency and Developer hereby agree that the
Services will not commence until this Master Services Agreement and the
applicable Statement of Work have been executed by both parties, and until
Developer has paid Agency 100% of the estimated fee for the Services.

 
2.2
Unless otherwise agreed in writing by the parties, Agency shall have sole
responsibility for acquiring and maintaining its own technology environment,
including but not limited to PC's, operating systems, databases, servers,
Internet access, networks and hosting.

 
2.3
Agency shall provide Developer with access to Agency’s technical personnel,
facilities, databases, and information as necessary for Developer to perform its
obligations under this Agreement.  Agency also agrees to perform those tasks,
deliver certain materials and assume those responsibilities specified in the
applicable Statement of Work (“Agency Deliverables”). Developer understands that
Agency’s performance is dependent on Developer’s timely and effective
satisfaction of Developer’s Deliverables and timely decisions and approvals by
to Agency.



2.4
In the course of performing the Services, Agency will utilize certain
proprietary platforms, software, code, algorithms, and framework (the “Agency
Platform”) previously developed by Agency as well as custom software,
documentation or other materials specific to the project listed in the Statement
of Work (“Work Product”) .  Agency acknowledges and agrees that Developer will
retain sole ownership of all intellectual property rights and that such Agency
Platform and Work Product shall be deemed licensed to Developer under the terms
of the software license in Section 3 below unless otherwise mutually agreed in
writing in the applicable Statement of Work.  Developer further acknowledges and
agrees that Agency will have no ownership interests in any of the preliminary
work product including without limitation working materials, story boards, and
beta tests.

 
 
1

--------------------------------------------------------------------------------

 
 
3
Intellectual Property Rights

 
3.1
Upon payment in full of all amounts due under this Agreement, Agency hereby
grants to Developer a royalty-free, non-exclusive right and license (the
“Software License”) to use the final Work Product for an unlimited period in all
territories including any transfer, merger or sale of said work or developer to
another company. (Developer agrees not to distribute, reverse engineer or
otherwise make available the functionality of the Work Product or any derivative
products of the Work Product to any third party unless specified in the
applicable Statement of Work.)

 
3.2
Agency agrees that Developer shall retain ownership of all work products. 
Developer hereby grants Agency a non-exclusive license to use the Work Product
solely for the purpose of providing the Services.

 
3.3
Agency agrees that the developer can use work product for corporate branding,
logo, marketing or design of marketing materials.

 
3.4
Agency agrees that developer shall have full and unencumbered ownership of the
work product.

 
4
Fees and Expenses

 
4.1
Developer shall pay Agency the fees set forth in the applicable Statement of
Work in accordance with the terms and conditions therein.  All invoices shall be
paid within ten days of receipt thereof.  Developer shall be responsible for the
costs, including reasonable attorney’s fees, incurred in connection with
Agency’s collection of any past-due amounts under this Agreement.  All payments
shall be made in the currency of US Dollars.

 
4.2
Developer also agrees to reimburse Agency for any reasonable, out-of-pocket
expenses incurred in the performance of this Agreement.  All expenses must be
pre-approved by Developer.

 
5
Marketing

 
5.1
Each party shall have the right to use the other party’s name in its promotional
materials.  In addition, Agency shall have the right to use the Project on its
website or other marketing materials after the Developer or its client has
launched the campaign that utilizes the Project.  Developer agrees to credit
Agency in all of its promotional materials regarding the Project.

 
5.2
Developer shall also have the right, upon the completion and launch of the
Project, to submit the Project to design or other competitions and will provide
the Agency with written notice of such entry.  If Developer does not submit the
Project to such competitions, then Agency shall have the right to do so upon
written notice to Developer.   Each party will mention or give credit to the
other party in connection with any awards that might be won in connection with
the Project.

 
6
Communication

 
Each party shall designate one party to be its authorized representative.  All
communications regarding schedule, budget, design, change orders or other
material matters should be communicated by or to such designated
representative.  E-mail communications that have been replied to shall be deemed
to have been delivered in writing for purposes of this Agreement.  Agency agrees
to provide weekly updates via e-mail to the Developer’s representative regarding
the status of the Services.
 
 
2

--------------------------------------------------------------------------------

 
 
7
Confidentiality

 
7.1
“Confidential Information” means any information or data (including without
limitation any formula, pattern, compilation, program, device, method,
technique, or process) that is disclosed by one party (a disclosing party) to
the other party (a receiving party) pursuant to this Agreement.  Confidential
Information of Agency includes, but is not limited to, the terms of this
Agreement; Agency software, as well as the structure, organization,
documentation, design, algorithms, methods, templates, data models, data
structures, flow charts, logic flow, and screen displays associated with such
software; and Agency’s pricing, sales and training materials and procedures. 
Confidential Information does not include information that: (a) is or becomes
publicly known or available without breach of this Agreement; (b) is received by
a receiving party from a third party without breach of any obligation of
confidentiality; (c) was previously known by the receiving party as shown by its
written records; or (d) was independently developed by the receiving party as
shown by its written records.

 
7.2
A receiving party agrees: (a) to hold the disclosing party’s Confidential
Information in strict confidence; and (b) except as expressly authorized by this
Agreement, not to, directly or indirectly, use, disclose, copy, transfer or
allow access to the Confidential Information.  Notwithstanding the foregoing, a
receiving party may disclose Confidential Information of the disclosing party as
required by law or court order; in such event, such party shall use its best
efforts to inform the other party prior to any such required disclosure.

 
7.3
Each party acknowledges and agrees that any violation of this Section 7 or the
intellectual property rights of Developer may cause the disclosing party
irreparable injury for which the disclosing party would have no adequate remedy
at law, and that the disclosing party shall be entitled to preliminary and other
injunctive relief against the receiving party for any such violation.  Such
injunctive relief shall be in addition to, and in no way in limitation of, all
other remedies or rights that disclosing party shall have at law or in equity.

 
7.4
Upon the termination or expiration of this Agreement, the receiving party will
return to the disclosing party all the Confidential Information delivered or
disclosed to the receiving party, together with all copies in existence thereof
at any time made by the receiving party.  The provisions of this Section 7 shall
survive any termination of this Agreement.

 
8
Term and Termination

 
8.1
Either party may, upon giving the other party at least thirty (30) days written
notice identifying specifically the basis for such notice, terminate this
Agreement or a Statement of Work for material breach, provided that the
breaching party shall not have cured such breach within the thirty (30) day
period.

 
8.2
Developer may terminate this Agreement or any Statement of Work at its
convenience by providing at least thirty (30) days prior written notice to
Agency.

 
8.3
The parties agree to work together in good faith to resolve any dispute
regarding this Agreement internally and by escalating it to higher levels of
management prior to resorting to litigation.

 
8.4
The terms provided in Sections 3, 5, 7., 8, 9, 10 and 12 of this Agreement shall
survive any termination of this Agreement.

 
8.5
Upon termination of this Agreement, Developer shall pay Agency for all services
and expenses previously expended or delivered by Agency prior to such
termination.

 
9
Personnel

 
9.1
The parties are and intend to be independent contractors with respect to the
services contemplated hereunder.  Agency agrees that neither it, its employees
nor its contractors shall be considered as having an employee status with
Developer.  No form of joint employer, joint venture, partnership, or similar
relationship between the parties is intended or hereby created.

 
9.2
Each party agrees not to hire or solicit for employment any employee(s) or
contractor(s) of the other party involved in the performance of this Agreement
during the term of any Statement of Work and for a period of one (1) year after
final payment is made by Developer therefor, unless otherwise agreed in writing
by the other party.

 
10
Warranty; Liability

 
10.1
Agency warrants that its Services will be performed in a professional and
workmanlike manner in accordance with the applicable Statement of Work.  Agency
will reperform any work not in compliance with this warranty brought to its
attention within thirty (30) days after the work is performed.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, AGENCY MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
NONINFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE OR ANY WARRANTIES ARISING AS
A RESULT OF DEVELOPER USAGE IN THE TRADE OR BY COURSE OF DEALING.

 
10.2
All liability arising under this Agreement, whether under theory of contract,
tort (including negligence), or otherwise, shall be limited to direct damages. 
Neither party nor their suppliers shall have any liability to the other party or
to any third party, for any incidental, punitive, indirect, special or
consequential damages, including but not limited to lost profits, loss of data,
cost of recreating lost data, interruption of business, or costs of procurement
of substitute goods or services, even if advised of the possibility of such
damages, whether under theory of contract, tort (including negligence), strict
liability or otherwise.  The aggregate liability of Agency and its suppliers
under this Agreement shall not exceed the total Fees paid by Developer to Agency
hereunder with respect to the Statement of Work at issue.  Any action by either
party must be brought within one (1) year after the cause of action arose.

 
 
3

--------------------------------------------------------------------------------

 
 
11
Insurance

 
11.1
Agency shall maintain in effect during the term the following insurance:

 
11.2
Commercial General Liability Insurance with contractual coverage with minimum
limits of at least $1,000,000 per occurrence and aggregate;

 
12
Miscellaneous

 
12.1
Developer warrants that: (1) it will use the Services in a manner consistent
with any and all applicable laws and regulations; (2) it owns or has sufficient
rights to use and to authorize Agency to use data, information, content and
other materials (“Company Content”) provided or made available to Agency; (3) to
the best of its knowledge the Company Content does not infringe the intellectual
property rights of any third party; and (4) Developer agrees to indemnify and
hold Agency harmless from any and all third party claims, damages, losses and
liability, including reasonable attorneys’ fees and expenses, arising from or
relating to the Services and any products or services offered by means of the
Services and/or any breach by Developer of the terms or the Developer’s
warranties contained in this Agreement.

 
12.2
Neither party shall be liable for any failure or delay in the performance of its
obligations due to causes beyond the reasonable control of the party affected,
including but not limited to war, sabotage, insurrection, riot or other act of
civil disobedience, strikes or other labor shortages, act of any government
affecting the terms hereof, accident, fire, explosion, flood, hurricane, severe
weather or other act of God.

 
12.3
This Agreement, including all Statements of Work and Exhibits, constitutes the
entire understanding of the parties with respect to its subject matter, and
supersedes all prior or contemporaneous written and oral agreements with respect
to its subject matter.  Except as provided expressly herein, this Agreement
shall not be modified, amended, or in any way altered except by a writing
executed by both of the parties.  No waiver of any provision of this Agreement,
or of any rights or obligations of any party hereunder, will be effective unless
in writing and signed by the party waiving compliance.

 
12.4
Headings used in this Agreement are for convenience of reference only and shall
not be deemed a part of this Agreement

 
12.5
Neither party may assign this Agreement without the prior written consent of the
other party; provided however that either party may assign this Agreement to the
acquirer of all or substantially all of its business, so long as such acquirer
agrees in writing to be bound by the terms of this Agreement and notice is
provided to the other party within ten (10) days of such transfer of any new
entity, address and/or contact(s).

 
12.6
This Agreement shall be interpreted, construed, and governed by the laws of The
State of Connectiut without regard to conflict of law provisions.  The parties
agree that in any dispute arising out of this Agreement, jurisdiction and venue
shall be in Connectiut, USA,

 
12.7
All notices required or permitted hereunder shall be in writing, delivered
personally or by telephonic facsimile, certified or registered mail, or
overnight delivery by an established national delivery service at the respective
addresses first set forth above.

 
12.8
Neither Developer nor Agency shall be precluded from retaining or providing to
third parties the same or similar services which are the subject of the
Agreement or any Statement of Work; provided, however, that neither party shall
use any Confidential Information of the other party in providing services to or
receiving services from third parties.

 
12.9
Each party agrees not to make any statement, or do any act or otherwise conduct
itself in such a manner as will or may disparage the other party or its
officers, directors, clients, business or services.

 
Agency:
Developer: Intelimax Media Inc.
   
By: /s/ Sandra Goldblatt
By: /s/ Glenn Little
Name: Sandra Goldblatt
Name: Glenn Little
Title: Executive Producer
Title: President
Date: April 6, 2011
Date: April 6, 2011

 
 
4

--------------------------------------------------------------------------------

 
 
STATEMENT OF WORK
 
This Statement of Work dated March 28, 2011 is made and entered into by and
between Intelimax (“Developer”) and Friedman360 (“Agency”).  This Statement of
Work incorporates the terms of the Master Services Agreement between the parties
dated April 6, 2011(the “Agency Agreement”).
 
1
Description

 
Agency shall develop Gamboozle Website for Developer to be used as a worldwide
website.
 
2.
Agency Deliverables

 
Agency shall provide the following to Developer in the time period specified
below: finished website design and (1) print ad.
 
3.
Fee

 
Developer shall pay Agency a fee equal to $250,000.00 USD for the
Services.  100% of such fee shall be paid to Agency prior to Agency commencing
work on the Project.  All amounts due under this Statement of Work shall be paid
on or before the delivery of the Work Product.   Agency and Developer agree that
the fee listed above relates to the services to be provided as set forth in
Section 3 above.  If the scope of such work changes during the course of
development.  Agency and Developer will agree in writing or by email to any
change in the scope and the cost, if any, of such change.  Developer shall not
be deemed to be delayed in performing its Services if Agency fails to execute a
change order in a timely fashion.
 
4.
Acceptance of Deliverables

 
Throughout the performance of the Services, Developer shall approve the
applicable deliverables in the time period set forth above.
 
 
Initials: _________ Developer: __SG_____   Agency: ___GL______
 
5